


110 HR 6748 IH: To amend the Homeland Security Act of 2002 to limit the

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6748
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mrs. Lowey (for
			 herself, Mr. Serrano,
			 Mr. Udall of Colorado,
			 Ms. Corrine Brown of Florida,
			 Mr. Engel, and
			 Mr. Smith of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to limit the
		  number of Urban Area Security Initiative grants awarded and to clarify the risk
		  assessment formula to be used when making such grants, and for other
		  purposes.
	
	
		1.Distribution and awarding of
			 Urban Area Security Initiative grants
			(a)Limitation on
			 number of Urban Area Security Initiative grantsSection 2003(b)(1) of the Homeland Security
			 Act of 2002 (6 U.S.C. 604(b)(1)) is amended by inserting not more than
			 35 after designate.
			(b)Risk assessment
			 formulaThe Homeland Security
			 Act of 2002 is amended—
				(1)in section
			 2003(b)(2)(A) (6 U.S.C. 604(b)(2)(A)), in the matter preceding clause (i), by
			 inserting in accordance with section 2007(c) after shall
			 conduct; and
				(2)in section 2007 (6 U.S.C. 608)—
					(A)in subsection
			 (a)(1), in the matter preceding subparagraph (A), by inserting in
			 accordance with subsection (c) after terrorism; and
					(B)by adding at the
			 end the following new subsection:
						
							(c)Risk assessment
				formulaIn allocating the
				funds referred to in subsection (a), the Administrator shall, when weighing
				considerations of threat, vulnerability, and consequences from acts of
				terrorism, assign to threat a percentage value that is not less than
				33.
							.
					(c)Clarification of
			 minimum allocation To apply only to State Homeland Security
			 grantsClauses (i) through (v) of section 2004(e)(1)(A) of the
			 Homeland Security Act of 2002 (6 U.S.C. 605(e)(1)(A)) are amended by striking
			 and section 2003 each place it appears.
			(d)Abolition of
			 Tier and related systemsNotwithstanding any guidance or
			 regulations issued to the contrary, in carrying out the Urban Area Security
			 Initiative grant program, the Administrator of the Federal Emergency Management
			 Agency shall disregard the Tier system used to determine the awarding of such
			 grants, and may not make use of any such similar system to determine the
			 awarding of such grants.
			(e)Effective
			 dateThis Act (and the amendments made by this Act) shall take
			 effect on the date of the enactment of this Act and shall apply to grants made
			 on or after such date.
			
